NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted May 22, 2013*
                                     Decided May 30, 2013

                                             Before

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 13‐1453

BRIDGETT OUTLAW,                                   Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Southern District of Indiana,
                                                   Evansville Division.
       v.
                                                   No. 3:11‐cv‐00138‐RLY‐WGH
REGIS CORPORATION,
      Defendant‐Appellee.                          Richard L. Young,
                                                   Chief Judge.

                                           O R D E R 

      Bridgett Outlaw appeals the district court’s grant of summary judgment for her
former employer, Regis Corporation, in her action asserting employment discrimination on
account of her race and religion. We affirm.

        Outlaw, a former hairstylist at the Regis Salon in Evansville, Indiana, sued Regis
under Title VII for firing her. See 42 U.S.C. § 2000e‐2(a)(1). She attributed her firing to her
race (she says without elaboration that her presence in the salon attracted more black


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐1453                                                                              Page 2

clients) and to her religion (she notes she kept a Bible in plain view at her workstation and
that a supervisor mentioned her Christianity after she was fired). According to evidence
Regis presented, however, Outlaw was fired for deficient styling skills and violating
company policy. She had received two warnings for customer complaints: first for not
giving a customer the haircut she had asked for; second (a month later) for “frying” a
customer’s hair during a hair coloring session. The salon manager fired Outlaw shortly
thereafter based on two additional incidents—she gave a customer an uneven haircut that
had to be corrected by another hairstylist and violated a policy against giving family
members free haircuts on weekends. When Outlaw refused to leave the salon after being
fired, a supervisor urged her to cooperate, saying, “I know you’re a Christian. I know you
want to do the right thing.”

        The district court granted Regis’s motion for summary judgment. The court first
pointed out that Outlaw had not presented any admissible evidence to contradict Regis’s
version of events. As for Outlaw’s claim of racial discrimination, the court understood her
to proceed under only the indirect method of proof, and concluded that she had failed to
make out a prima facie case because customer complaints showed that she was not meeting
Regis’s legitimate job expectations. As for her claim of religious discrimination, the court
concluded that Outlaw neither provided direct or circumstantial evidence of a
discriminatory motive under the direct method of proof, nor established a prima facie case
of discrimination under the indirect method (reiterating its earlier conclusion that she was
not meeting Regis’s job expectations). Finally, the court declined to address a failure‐to‐
rehire claim that Outlaw had raised in response to Regis’s motion for summary judgment;
according to the court, that newly filed claim arose out of other time periods and from other
decision makers than Outlaw’s other claims.

        On appeal, for the first time, Outlaw impugns the evidence Regis presented at
summary judgment. She asserts that some of Regis’s evidence was based on hearsay, that
Regis’s attorneys altered the transcript of her deposition, and that the court reporter was not
present when she gave her oath at her deposition. But she mentioned none of these
objections in her response to Regis’s motion for summary judgment, so she may not raise
them here. See Blue v. Hartford Life & Accident Ins. Co., 698 F.3d 587, 597 (7th Cir. 2012);
Anderson v. Gulf Stream Coach, Inc., 662 F.3d 775, 783 (7th Cir. 2011); IFC Credit Corp. v. Bulk
Petroleum Corp., 403 F.3d 869, 873–74 (7th Cir. 2005).

        Outlaw also maintains generally that she was fired on account of her race and
religion. As the district court explained, however, she did not present sufficient evidence to
support her claims. First, concerning racial discrimination, she failed to establish a prima
facie case under the indirect method, which requires showing (among other things) that the
employee was performing her job satisfactorily and was treated less favorably than a
No. 13‐1453                                                                                  Page 3

similarly situated employee outside of her protected class. See Greene v. Potter, 557 F.3d 765,
768 (7th Cir. 2009); Goodwin v. Bd. of Trs. of the Univ. of Ill., 442 F.3d 611, 617 (7th Cir. 2006).
Regis presented uncontested evidence that Outlaw, by giving subpar haircuts and hair
colorings on three occasions in addition to violating company policy, had fallen short of
satisfactory performance. And Outlaw did not offer any evidence that other employees with
similar track records were treated more favorably. Second, concerning religious
discrimination, Outlaw needed to present evidence of a discriminatory motive to survive
summary judgment under the direct method, but she failed to do so. See Naficy v. Ill. Depʹt of
Human Servs., 697 F.3d 504, 509–10 (7th Cir. 2012); Nagle v. Vill. of Calumet Park, 554 F.3d
1106, 1114–15 (7th Cir. 2009). Her supervisor’s reference to her being a “Christian . . .
want[ing] to do the right thing” did not suggest discriminatory animus. And her religious‐
discrimination claim fails under the indirect method, like her racial‐discrimination claim,
because she did not show that she was performing satisfactorily or that she was treated less
favorably than a similarly situated comparator. See Greene, 557 F.3d at 768; Goodwin, 442
F.3d at 617.

        Last, Outlaw repeats her claim that Regis discriminated against her by refusing to
rehire her. But the district court was not required to consider a new claim first raised in
opposition to a motion for summary judgment, nor are we. See Anderson v. Donahoe, 699 F.3d
989, 997 (7th Cir. 2012); Warren v. Solo Cup Co., 516 F.3d 627, 629 n.3 (7th Cir. 2008); Griffin v.
Potter, 356 F.3d 824, 830 (7th Cir. 2004).
                                                                                     AFFIRMED.